       Case 1:10-cv-04039-SDG Document 61-4 Filed 10/21/20 Page 1 of 5




APPENDIX F TO CONSENT DECREE MODIFICATION




Priority Fix List

Submitted to

U.S. Environmental Protection Agency
Georgia Environmental Protection Division

Submitted by

Department of Watershed
Management
DeKalb County, Georgia
Case No. 1:10 cv 4039-SDG




September 2020
           Case 1:10-cv-04039-SDG Document 61-4 Filed 10/21/20 Page 2 of 5




                            APPENDIX F TO CONSENT DECREE MODIFICATION

Table 1.     Priority Fix List (PFL)

                                                 Capacity
  PFL                                                       Priority
                            Address               Related                    Sub-Model Area
 Site #                                                      Area
                                                 (Yes/No)
   1               1078 BEECH HAVEN ROAD            Yes       N/A       North Fork Peachtree Creek
   2                125 BEAUMONT AVENUE             No        N/A       South Fork Peachtree Creek
   3                 1313 STONE MILL WAY            No        N/A              Snapfinger
   4           1433 DEERWOOD DRIVE, DECATUR         Yes      I-SF3             Snapfinger
   5                  1440 SOWELL ESTATE            Yes       N/A       South Fork Peachtree Creek
   6                1462 LIVELY RIDGE ROAD          No       I-IG16     South Fork Peachtree Creek
   7        1496 COUNTRY SQUIRE DRIVE, DECATUR      Yes      I-IG13     South Fork Peachtree Creek
   8                   157 HOOD CIRCLE              Yes      A-SF6         Intrenchment Creek
   9             1600 AUTUMN HURST COURT            No        N/A              Snapfinger
   10                  161 HOOD CIRCLE              Yes      A-SF6         Intrenchment Creek
   11                1615 MELANIE COURT             Yes      I-SF3             Snapfinger
   12                1707 CHILDERLEE LANE           Yes       N/A       North Fork Peachtree Creek
   13           1787 WHITEHALL FOREST COURT         No       A-SF9             Snapfinger
   14             1942 EAST STARMOUNT WAY           Yes       N/A          Intrenchment Creek
   15             1964 EAST STARMOUNT WAY           Yes       N/A          Intrenchment Creek
   16             1970 EAST STARMOUNT WAY           Yes       N/A          Intrenchment Creek
   17               2052 GRAND PRIX DRIVE           Yes      I-IG14     North Fork Peachtree Creek
   18                 2060 KEHELEY DRIVE            Yes       N/A          Intrenchment Creek
   19                 2089 GARDEN CIRCLE            Yes       N/A          Intrenchment Creek
   20          2301 MOUNTAIN INDUSTRIAL BLVD        No        N/A       South Fork Peachtree Creek
   21                  2480 MIRIAM LANE             Yes      I-SF3             Snapfinger
   22                2562 TILLY MILL ROAD           Yes      I-IG2             Nancy Creek
   23           2804 MILLWOOD WAY, DECATUR          Yes      I-IG13     South Fork Peachtree Creek
   24            2967 HENDERSON MILL ROAD           No        N/A       North Fork Peachtree Creek
   25                   307 2ND AVENUE              Yes      A-SF6         Intrenchment Creek
   26          3075 THRASHER CIRCLE, DECATUR        Yes      I-SF3             Snapfinger
   27            3230 BORING ROAD, DECATUR          Yes      I-SF2             Snapfinger
   28             3330 NORTHLAKE PARKWAY            No       I-IG12     North Fork Peachtree Creek
   29          3433 BROOKFIELD LANE, DECATUR        Yes      I-SF2             Snapfinger
   30          3449 BROOKFIELD LANE, DECATUR        Yes      I-SF2             Snapfinger
   31                 3488 KESWICK DRIVE            No       A-IG3             Nancy Creek
   32        3496 PANTHERSVILLE ROAD, DECATUR       Yes       N/A              Snapfinger
   33               3540 BUFORD HIGHWAY             No       A-IG5      North Fork Peachtree Creek



Appendix F – Priority Fix List                                                                  F-1
          Case 1:10-cv-04039-SDG Document 61-4 Filed 10/21/20 Page 3 of 5




                                                 Capacity
  PFL                                                       Priority
                            Address               Related                   Sub-Model Area
 Site #                                                      Area
                                                 (Yes/No)
   34                  3831 EAST AVENUE             No      A-SF1             Snapfinger
   35               3892 BUFORD HIGHWAY            No        A-IG5     North Fork Peachtree Creek
   36            3924 ROMAN COURT, TUCKER          Yes       N/A       South Fork Peachtree Creek
   37          3954 MEMORIAL COLLEGE AVENUE        No        N/A              Snapfinger
   38              4004 GLADESWORTH LANE           No        I-SF2            Snapfinger
   39                4075 MEMORIAL DRIVE           No        I-SF2            Snapfinger
   40        4124 FLAKES MILL ROAD, ELLENWOOD      Yes       N/A              Snapfinger
   41             4347 FLAT SHOALS PARKWAY         Yes       I-SF2            Snapfinger
   42          4437 WESLEYAN POINTE, DECATUR       Yes       N/A              Snapfinger
   43        4557 MEADOW CREEK PATH, LITHONIA      Yes       N/A              Snapfinger
   44          4664 FLAT BRIDGE ROAD, LITHONIA     No        N/A              Pole Bridge
   45           4776 SNAPFINGER WOODS DRIVE        No        N/A              Snapfinger
   46                 4900 CENTRAL DRIVE           No        N/A              Snapfinger
   47               4905 WIND COVE COURT           No        N/A              Snapfinger
   48           5459 BUNKY WAY, DUNWOODY           No        N/A             Miscellaneous
   49               5726 SOUTHLAND DRIVE           No       A-PB1             Pole Bridge
   50                   583 RAYS ROAD              No        N/A              Snapfinger
   51                   607 3RD AVENUE             Yes      A-SF6         Intrenchment Creek
   52     608 SOUTH MCDONOUGH STREET, DECATUR      Yes       I-SF3            Snapfinger
   53         6545 SWIFT CREEK DRIVE, LITHONIA     No        N/A              Pole Bridge
   54                 6591 TRIBBLE STREET          No        N/A              Pole Bridge
   55                  101 GREEN STREET            Yes       I-SF3            Snapfinger
   56               1580 ROADHAVEN DRIVE           No        N/A       South Fork Peachtree Creek
   57             1635 SUGAR DOWNS COURT           No        N/A              Snapfinger
   58               1831 BRIARCLIFF CIRCLE         No        A-IG5     North Fork Peachtree Creek
   59                  217 GREEN STREET            Yes       I-SF3            Snapfinger
   60              2190 MEADOWCLIFF DRIVE          No        A-IG5     North Fork Peachtree Creek
   61                  2396 MIRIAM LANE            No        I-SF3            Snapfinger
   62               3546 STANFORD CIRCLE           No        N/A              Snapfinger
   63               3731 BUFORD HIGHWAY            No        A-IG5     North Fork Peachtree Creek
   64              4980 HAMMERMILL ROAD            No        N/A       South Fork Peachtree Creek
   65              8304 UNION GROVE ROAD           No       A-PB3             Pole Bridge
   66                 1397 WITHAM DRIVE            No        N/A             Miscellaneous
   67            1430 COUNTRY SQUIRE DRIVE         Yes      I-IG13     South Fork Peachtree Creek
   68                 2005 BENCAL DRIVE            Yes       N/A          Intrenchment Creek
   69             2311 DUNWOODY CROSSING           No        N/A              Nancy Creek
   70                294 PINE TREE CIRCLE          No        N/A              Snapfinger



Appendix F – Priority Fix List                                                                 F-2
          Case 1:10-cv-04039-SDG Document 61-4 Filed 10/21/20 Page 4 of 5




                                                 Capacity
  PFL                                                       Priority
                            Address               Related                   Sub-Model Area
 Site #                                                      Area
                                                 (Yes/No)
   71               3360 MOUNTAIN DRIVE             No       N/A              Snapfinger
   72                3408 MILL CREEK ROAD          No        A-IG4            Nancy Creek
   73              3528 MISTY VALLEY ROAD          Yes       I-SF2            Snapfinger
   74               3643 GLENWOOD ROAD             No        I-SF3            Snapfinger
   75              3724 EAGLES BEEK CIRCLE         No        N/A              Snapfinger
   76               4203 CLEVEMONT ROAD            No        N/A              Snapfinger
   77              4495 VILLAGE SPRING RUN         No        N/A              Nancy Creek
   78               4711 BISHOP MING BLVD          No        N/A              Snapfinger
   79          506 SOUTH MCDONOUGH STREET          Yes       I-SF3            Snapfinger
   80                  5083 BIFFLE ROAD            No        N/A              Snapfinger
   81          6701 PEACHTREE INDUSTRIAL BLVD      No        N/A              Nancy Creek
   82              2902 MOUNT OLIVE DRIVE          No       I-IG17     South Fork Peachtree Creek
   83        1410-1416, 1422 COBB BRANCH DRIVE     Yes       I-SF2            Snapfinger
   84            1420 SOUTH HAIRSTON ROAD          No        N/A              Snapfinger
   85               1690 CHANTILLY DRIVE           No        N/A       North Fork Peachtree Creek
               2000, 2200 LITHONIA INDUSTRIAL
   86                                              No        N/A              Pole Bridge
                    BOULEVARD, LITHONIA
   87          2175 LAWRENCEVILLE HIGHWAY          No       I-IG17     South Fork Peachtree Creek
   88                 2277 MUNDAY DRIVE            No        I-IG6     North Fork Peachtree Creek
   89                2614 LAKE ERIN DRIVE          Yes       N/A       North Fork Peachtree Creek
   90                 2711 FAIRLEE DRIVE           Yes       I-SF3            Snapfinger
   91                  3037 TONEY DRIVE            Yes       I-SF3            Snapfinger
   92         3046 EAST PONCE DE LEON AVENUE       No       I-IG19     South Fork Peachtree Creek
   93               352 NORTHERN AVENUE            No        I-SF1            Snapfinger
   94               3548 BROOKFIELD LANE           Yes       I-SF2            Snapfinger
   95             3549 PANTHERSVILLE ROAD          Yes       N/A              Snapfinger
   96                3765 FOXFORD DRIVE            No        N/A       North Fork Peachtree Creek
   97               3907 JERUSALEM COURT           Yes       N/A       South Fork Peachtree Creek
   98                 3911 ROMAN COURT             Yes       N/A       South Fork Peachtree Creek
   99            4561 AMBERLY COURT SOUTH          No        N/A              Nancy Creek
  100           4584 LAWRENCEVILLE HIGHWAY         No        N/A             Miscellaneous
  101                 4948 ARDSLEY DRIVE           No        N/A              Snapfinger
  102            5495 EAST MOUNTAIN STREET         No        N/A              Snapfinger
  103                 5557 MARTINA WAY             No        N/A             Miscellaneous




Appendix F – Priority Fix List                                                                F-3
           Case 1:10-cv-04039-SDG Document 61-4 Filed 10/21/20 Page 5 of 5




Table 2.     21 Priority Fix List (PFL) Locations Subject to Request for Additional Time to
             Adequately Fix

                                                     Capacity
  PFL                                                             Priority
                            Address                   Related                     Sub-Model Area
 Site #                                                            Area
                                                     (Yes/No)
   4           1433 DEERWOOD DRIVE, DECATUR             Yes        I-SF3            Snapfinger
   7        1496 COUNTRY SQUIRE DRIVE, DECATUR          Yes        I-IG13    South Fork Peachtree Creek
   11                1615 MELANIE COURT                 Yes        I-SF3            Snapfinger
   14             1942 EAST STARMOUNT WAY               Yes         N/A         Intrenchment Creek
   15             1964 EAST STARMOUNT WAY               Yes         N/A         Intrenchment Creek
   16             1970 EAST STARMOUNT WAY               Yes         N/A         Intrenchment Creek
   19                 2089 GARDEN CIRCLE                Yes         N/A         Intrenchment Creek
   21                  2480 MIRIAM LANE                 Yes        I-SF3            Snapfinger
   23           2804 MILLWOOD WAY, DECATUR              Yes        I-IG13    South Fork Peachtree Creek
   26          3075 THRASHER CIRCLE, DECATUR            Yes        I-SF3            Snapfinger
   27            3230 BORING ROAD, DECATUR              Yes         N/A             Snapfinger
   32        3496 PANTHERSVILLE ROAD, DECATUR           Yes         N/A             Snapfinger
   40        4124 FLAKES MILL ROAD, ELLENWOOD           Yes         N/A             Snapfinger
   41             4347 FLAT SHOALS PARKWAY              Yes         N/A             Snapfinger
   42          4437 WESLEYAN POINTE, DECATUR            Yes         N/A             Snapfinger
   43        4557 MEADOW CREEK PATH, LITHONIA           Yes         N/A             Snapfinger
   67            1430 COUNTRY SQUIRE DRIVE              Yes        I-IG13    South Fork Peachtree Creek
   89                2614 LAKE ERIN DRIVE               Yes         N/A      North Fork Peachtree Creek
   90                 2711 FAIRLEE DRIVE                Yes        I-SF3            Snapfinger
   91                  3037 TONEY DRIVE                 Yes        I-SF3            Snapfinger
   95             3549 PANTHERSVILLE ROAD               Yes         N/A             Snapfinger




Appendix F – Priority Fix List                                                                       F-4
